DLD-200                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3298
                                       ___________

                             CAROLYN J. FLORIMONTE,
                                              Appellant

                                             v.

                              BOROUGH OF DALTON
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 3-14-cv-00341)
                      District Judge: Honorable A. Richard Caputo
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 14, 2015
            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: May 20, 2015)
                                       _________

                                        OPINION*




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM


       Carolyn Florimonte appeals pro se from the District Court’s order dismissing her

42 U.S.C. § 1983 complaint. For the reasons set forth below, we will grant the

Appellee’s motion and summarily affirm the judgment of the District Court.

                                             I.

       This action is Florimonte’s tenth lawsuit over two drainage pipes that the Borough

of Dalton installed on her property before she purchased it, and which allegedly

discharged water that damaged her property. Florimonte filed the prior nine lawsuits in

state court. In the first action, she obtained equitable relief, but no damages. Her next

eight actions were dismissed because she was suing over the same set of facts, raising the

same claims or claims that could have been raised in her first action. Florimonte then

filed this action, which the District Court dismissed as barred by the doctrine of res

judicata, or claim preclusion.

       Florimonte timely appealed pro se. The Borough of Dalton moved for summary

affirmance,1 arguing that her action is clearly barred by the doctrine of res judicata. The

Borough also requested, based on Florimonte’s serial lawsuits over the same set of facts,

that the Court bar Florimonte from filing any further appeals on matters raised in her

complaint. Florimonte opposed these requests and filed a separate motion for relief,


1
 Although the Borough styled its request as a motion to dismiss the appeal, we
understand it to be a motion for summary affirmance.
                                             2
arguing that a change in state law indicates that her state law actions should not have

been dismissed.

                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District

Court’s dismissal order is plenary. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). We will summarily affirm the District Court’s judgment because this appeal

does not present a substantial question. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

       The District Court correctly concluded that Florimonte’s action is barred by the

doctrine of res judicata. She is suing the same defendants over the same set of facts and

raising the same claims that were previously decided on the merits or claims that could

have been raised in her first action. Res judicata therefore applies. See Turner v.

Crawford Square Apartments III, L.P., 449 F.3d 542, 548-50 (3d Cir. 2006).

Accordingly, the District Court properly dismissed Florimonte’s complaint, and we will

grant the Borough’s motion to summarily affirm.2



2
 The District Court also correctly declined to grant Florimonte leave to amend as
amendment would have been futile. See Fletcher-Harlee Corp. v. Pote Concrete
Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007); Grayson v. Mayview State Hosp.,
293 F.3d 103, 108 (3d Cir. 2002).
                                               3
       At this stage, however, we will decline the Borough’s request for an order

restricting Florimonte from filing further appeals. See 28 U.S.C. § 1651. “[S]uch

injunctions are extreme remedies and should be narrowly tailored and sparingly used.” In

re Packer Ave. Assocs., 884 F.2d 745, 747 (3d Cir. 1989). Although Florimonte has filed

several actions in state court on this matter, this is her first in federal court, and thus an

injunction on her access to this Court seems premature. If Florimonte files additional

duplicative or frivolous actions on this matter in the future, then we will reconsider

whether to restrict her access to this Court or to impose other appropriate sanctions,

including monetary penalties.

                                               III.

       There being no substantial question presented on appeal, we will summarily affirm

the judgment of the District Court. In light of our disposition, we will also deny

Florimonte’s request for relief.3




3
  Florimonte’s request for relief is not completely clear, but she seems to argue that
changes to Pennsylvania’s civil procedure in 2004 indicate that her state law actions
should not have been dismissed. She has raised this argument in state court to no avail,
and, in any event, it does not disturb our conclusion that this action is barred by res
judicata.
                                                4